      Case: 1:19-cv-02151 Document #: 13 Filed: 06/03/19 Page 1 of 11 PageID #:47



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

MICHAEL HARTY, individually and on               )
behalf of all others similarly situated,         )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )              NO. 1:19-cv-02151
                                                 )
SPARK ENERGY, LLC,                               )
                                                 )
        Defendant.                               )


         MEMORANDUM OF LAW IN SUPPORT OF SPARK ENERGY, LLC’S
         MOTION TO TRANSFER CASE TO THE DISTRICT OF NEW JERSEY
                     AND TO DEFER CASE DEADLINES

I.      INTRODUCTION

        Plaintiff Michael Harty brought suit against Defendant Spark Energy, LLC (“Spark”) on

behalf of himself and a putative class of others who were charged a variable rate for electricity.

Compl. ¶ 3.      Plaintiff’s lawsuit is essentially identical to a previously-filed case currently

pending in the United States District Court for the District of New Jersey. Accordingly, Spark

respectfully requests that the Court transfer this case to the District of New Jersey pursuant to 28

U.S.C. § 1404(a), as doing so would save judicial resources and make pursuit of the litigation

more efficient and economical for the parties. In addition, pursuant to Fed. R. Civ. P. 6(b), Spark

respectfully requests that any upcoming case deadlines, including Spark’s deadline to respond to

the Complaint, be deferred until thirty (30) days after the Court resolves this Motion to Transfer.

II.     BACKGROUND

        A.      Summary of First-Filed Action

        Michael Harty is not the first plaintiff to challenge Spark’s variable rates for electricity.

On April 19, 2017, Janet Rolland filed a putative class action complaint in the United States
      Case: 1:19-cv-02151 Document #: 13 Filed: 06/03/19 Page 2 of 11 PageID #:48



District Court for the District of New Jersey against Spark titled Rolland v. Spark Energy, LLC,

Civ. No. 17-2680 (MAS)(LHG) (the “Rolland lawsuit”). See Rolland Complaint, attached as Ex.

A.1

        Spark is an electricity and natural gas supplier based in Houston, Texas that offers

services to consumers in deregulated energy markets. Rolland, a Trenton, New Jersey resident,

alleges that Spark’s “deceptive pricing practices [have] caused thousands of consumers to pay

considerably more for their electricity than they should have.” Id. at ¶¶ 1, 7. Rolland contends

that Spark attracts customers by offering a low initial rate, then rolls the customers into a

“’competitively priced’ ‘variable market rate’ that ‘may vary according to market conditions.’”

Id. at ¶ 2. Rolland alleges that the variable rate is substantially higher than other market rates,

including the rates charged by the local utility and other energy service companies in the area.

Id. at ¶ 3. Rolland alleged that Spark violated the New Jersey Consumer Fraud Act,2 breached

the Terms of Service, and breached the implied covenant of good faith and fair dealing. Rolland

brought suit “on behalf of a class of all Spark variable rate electricity customers from April 19,

2011 to the present.” Id. at ¶ 50.

        B.      Summary of Plaintiff’s Complaint

        This case was filed on March 27, 2019—almost two (2) years after the first-filed Rolland

lawsuit. See Harty Complaint, attached as Ex. B. The allegations in this case are virtually

identical to those in Rolland. Indeed, the similarities between the complaints suggest that the



1
  Attached as Exhibit A is the Second Amended Complaint, which was filed on August 17, 2018. This is
the live pleading in the Rolland Lawsuit.
2
 After three attempts, the Court in Rolland recently dismissed this claim with prejudice. See Dkt. No. 84
(Apr. 29, 2019).



                                                   2
       Case: 1:19-cv-02151 Document #: 13 Filed: 06/03/19 Page 3 of 11 PageID #:49



complaint in this case was largely copied directly from Rolland.3 Like in Rolland, Plaintiff

Harty claims that Spark allegedly lured consumers to sign-up with Spark by offering a low initial

rate, then switched customers to a “’competitively priced’ ‘variable market rate’ that ‘may vary

according to market conditions.’” Ex. B, Harty Compl. ¶ 2. Both plaintiffs contend that the

variable rate charged by Spark was higher than a reasonable consumer would expect based upon

Spark’s alleged representations—specifically that it did not “reflect market conditions” for the

electricity it supplies. Id. Like Rolland, Plaintiff contends that Spark allegedly engaged in

“deceptive, bad faith, and unfair pricing practices.” Id. at ¶ 1. Plaintiff asserts causes of action

under the Illinois Consumer Fraud and Deceptive Business Practices Act, for breach of contract,

and breach of the implied covenant of good faith and fair dealing. See Ex. B, Harty Compl.,

passim. Plaintiff purports to represent a class of:

         Customers in Illinois who were charged a variable rate for residential electricity
         services by Spark Energy from Mary 2009 to the present.

Id. ¶ 57.     Plaintiff seeks injunctive relief and statutory damages on behalf of himself and

members of the classes.

III.     ARGUMENT

         A.     The Court Should Transfer this Case to the District of New Jersey

         28 U.S.C. § 1404(a) provides that “[f]or the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties have

consented.”     In determining whether transfer is appropriate under § 1404(a), courts in the

Seventh Circuit balance the following factors: (1) whether venue is proper in this District; (2)

3
  The Complaints are strikingly similar containing, in many instances, identical or nearly identical
language. Compare, e.g., Ex. A ¶ 2 and Ex. B. ¶ 2; Ex. A. ¶ 8 and Ex. B ¶ 8; Ex. A ¶ 22 and Ex. B ¶ 25.



                                                  3
    Case: 1:19-cv-02151 Document #: 13 Filed: 06/03/19 Page 4 of 11 PageID #:50



whether venue and jurisdiction are proper in the transferee district; (3) whether transfer would

serve the interests of justice; and (4) the convenience of the transferee district for the parties and

witnesses. Rosen v. Spirit Airlines, Inc., 152 F. Supp. 3d 1055, 1059 (N.D. Ill. 2015). In cases

involving “mirror image” lawsuits, courts in the Seventh Circuit consider the order in which the

cases are filed as an additional factor in the § 1404 balancing analysis. Research Automation,

Inc. v. Schrader-Bridgeport Int’l, Inc., 626 F.3d 973, 978 (7th Cir. 2010); see also Humphrey v.

United Healthcare Servs., Inc., No. 14 C 1157, 2014 WL 3511498, at *2 (N.D. Ill. July 16, 2014)

(“[T]here should not be simultaneous litigation of essentially identical claims in two federal

district courts; one of those actions should yield to the other in the interest of judicial economy.”)

(citation and quotation omitted).

       Spark does not dispute that venue is proper in this District, but maintains that the

remaining factors, including the fact that the Rolland lawsuit was filed first, weigh strongly in

favor of transfer. With regard to the propriety of jurisdiction and venue in the transferee district,

this factor weighs in favor of transfer because this case could have been brought in the District of

New Jersey based on the allegations in that case as currently pled. “[T]he venue of all civil

actions brought in District Courts of the United States” is governed by 28 U.S.C. § 1391(a)(1),

which provides that “a civil action may be brought in . . . a judicial district in which a substantial

part of the events or omissions giving rise to the claim occurred . . . .” 28 U.S.C. § 1391(b)(2).

Here, Plaintiff purports to bring claims on behalf of an Illinois class who were charged variable

rates for residential electricity by Spark. Compl. ¶ 57. Rolland purports to bring a nationwide

class “of all Spark variable rate electricity customers,” which includes the class that Plaintiff

purports to bring. Ex. A, Rolland Compl. ¶ 50. Accepting Rolland’s allegations as true, for the




                                                  4
    Case: 1:19-cv-02151 Document #: 13 Filed: 06/03/19 Page 5 of 11 PageID #:51



purposes of this Motion only, the New Jersey court would also have subject matter jurisdiction

over Plaintiff pursuant to the Class Action Fairness Act, 28 U.S.C. ¶ 1332(d)(2).

               1. A Nearly Identical Previously-Filed Action Is Already Pending

        The existence of an already-pending, nearly identical suit is a crucial factor in the §

1404(a) analysis, and should compel transfer here. See Aland v. Kempthorne, No. 07-CV-4358,

2007 WL 4365340, at *5 (N.D. Ill. Dec. 11, 2007) (“§ 1404(a) was designed to prevent the

situation in which two cases involving precisely the same issues are simultaneously pending in

different District Courts.”) (citation and quotation omitted).

       The following chart illustrates the overlapping nature of the Rolland matter and this case:

               Rolland v. Spark Energy, LLC                This Case

Filing Date April 19, 2017                                 March 27, 2019

              “[A]ll Spark variable rate electricity “[A] class of Spark Energy customers in
              customers from April 19, 2011 to the Illinois who were charged a variable rate
              present.”                              for residential electricity services by
Putative
                                                     Spark Energy from March 2009 to the
Class
                                                     present.”
              Ex. A, Rolland Compl. ¶ 50.
                                                     Ex. B., Harty Compl. ¶ 57.

Defendant     Spark Energy, LLC                            Spark Energy, LLC

              Spark made material misrepresentations Spark made material misrepresentations
Allegation    and failed to disclose facts regarding its and failed to disclose facts regarding its
              variable rate.                             variable rate.

          Violation of the New Jersey Consumer             Violations of the Illinois Consumer
Causes of Fraud Act, breach of contract, and               Fraud and Deceptive Business Practices
Action    breach of implied covenant of good faith         Act, breach of contract, and breach of
          and fair dealing                                 implied covenant of good faith and fair
                                                           dealing.




                                                  5
    Case: 1:19-cv-02151 Document #: 13 Filed: 06/03/19 Page 6 of 11 PageID #:52



       As demonstrated above, Plaintiffs Rolland seeks to represent a putative class that would

largely encompass the putative class that Harty seeks to represent. The defendant is also the

same in both actions, as Rolland and Harty have sued Spark and only Spark. The allegations and

theories asserted and as pled in each case appear to be indistinguishable. For these reasons, the

order in which these mirror-image cases were filed should weigh heavily in the Court’s transfer

analysis.

               2. The Interest of Justice Factors Favor Transfer

       “The interest of justice element ‘may be determinative, warranting transfer or its denial

even where the convenience of the parties and witnesses points toward the opposite result.’”

Hecker v. Petco Animal Supplies, Inc., No. 16 C 10857, 2017 WL 2461546, at *4 (N.D. Ill. June

7, 2017) (quoting Research Automation, 626 F.3d at 978). This prong of the transfer analysis

“relates to the efficient administration of the court system.” Humphrey, 2014 WL 3511498, at *4

(citation and quotation marks omitted).

       Judicial economy strongly favors transfer to the District of New Jersey because

combining the two mirror-image cases would avoid unnecessary and duplicative proceedings.

Furthermore, courts consistently hold that the existence of somewhat differing causes of action,

as here, does not alter the interest of justice analysis. For example, in De Falco v. Vibram USA,

Inc., the plaintiff sought to certify a class under only Illinois law. No. 12 C 7238, 2013 WL

1122825, at *1 (N.D. Ill. Mar. 18, 2013).        The defendant sought transfer of the case to

Massachusetts, where an earlier-filed nationwide class action based on the same underlying facts

had been filed. The court noted that the class plaintiff sought to represent embodied a subset of

the nationwide class the Massachusetts plaintiff sought to represent, and held that “[a] court must

consider the substance of a claim over the form when determining whether a claim is

duplicative.” Id. at *11. The court further noted that, although the claims were based on

                                                6
    Case: 1:19-cv-02151 Document #: 13 Filed: 06/03/19 Page 7 of 11 PageID #:53



different laws, “they [were] substantially similar because they [had] the same underlying facts”

and the laws in the two cases allegedly “prohibit[ed] the same conduct.” Id.              In granting

transfer, the court cautioned that:

       Allowing discovery and motion practice on these issues to proceed in two
       different district courts would result in duplicative document productions,
       depositions, and briefing. The inefficiency of having two district courts decide
       discovery disputes could be compounded if either party decides to appeal a
       decision because two different circuit courts would be required to decide the same
       issues for the same parties. To allow these parallel cases to proceed in two
       different district courts would undermine the public’s interest in judicial
       economy.

Id.; see also Cruz-Acevedo v. Unilever United States, Inc., No. CV 15-2175 (ADC), 2016 WL

9460633, at *7 (D.P.R. Sept. 26, 2016) (granting motion to transfer to California second-filed

class action involving both federal and Puerto Rico claims, stating, “it is well known that federal

judges routinely apply the law of a state other than the state in which they sit”); Fryda v. Takeda

Pharm. N. Am., Inc., No. 1:11-CV-00339, 2011 WL 1434997, at *4 (N.D. Ohio Apr. 14, 2011)

(in case alleging only state fair labor claims, finding judicial efficiency concerns outweighed

Ohio’s interest in deciding Ohio claims and granting motion to transfer case to court in which

similar FLSA collective action pending).

       Similarly, as pled by both plaintiffs, the underlying theory of supposed wrong and alleged

facts appear to be substantially similar. Both Plaintiffs Rolland and Harty claim that Spark is

liable because it allegedly charged a variable rate that did not comport with the Terms of Service.

See Ex. A, Rolland Compl. ¶ 71; Ex. B, Harty Compl. ¶ 90. Because the cases are nearly

identical, allowing the two cases to proceed in parallel would lead to unnecessary and duplicative

discovery and judicial proceedings, Spark respectfully requests that this Motion be granted.

       Finally, Plaintiff is unlikely to suffer any prejudice if this case is transferred, as this case

was initiated on March 27, 2019 and this Motion is Spark’s first filing. Thus, the parties have


                                                  7
    Case: 1:19-cv-02151 Document #: 13 Filed: 06/03/19 Page 8 of 11 PageID #:54



not invested significant time litigating in this venue and transfer will not significantly disrupt the

litigation or result in a waste of judicial resources. Thus, the interest of justice factor weighs

strongly in favor of transfer to the District of New Jersey where Rolland is pending.

               3. The Convenience Factors Favor Transfer

       The “convenience” factors comprise “(1) the plaintiff’s choice of forum; (2) the situs of

the material events; (3) the relative ease of access to sources of proof; (4) the convenience of the

witnesses; and (5) the convenience of the parties.” Humphrey, 2014 WL 3511498, at *3 (citation

omitted). On balance, these factors weigh in favor of transfer to New Jersey.

       With regard to Plaintiff’s choice of forum, “although typically some deference is given in

the convenience analysis to a plaintiff's choice of forum, the court need not confer that deference

where, as here, the plaintiff has brought a duplicative suit.” Askin v. Quaker Oats Co., No. 11

CV 111, 2012 WL 517491, at *5 (N.D. Ill. Feb. 15, 2012). Accordingly, given that Plaintiff

seeks to represent a class of Illinois individuals, when an almost identical matter is pending in

which Plaintiff Rolland is seeking to represent a nationwide class (including individuals who

reside in Illinois), the Court need not defer to Plaintiff’s choice of forum.

       With regard to the second and third convenience factors, neither the situs of material

events nor the ease of access to proof carry much weight here. The primary alleged cause

driving Plaintiff’s complaint is supposed breach of contractual promises in Spark’s Terms of

Conditions. “In a breach of contract case, the situs is where the business decisions causing the

breach occurred.” First Nat. Bank v. El Camino Res., Ltd., 447 F. Supp. 2d 902, 912 (N.D. Ill.

2006) (citations omitted). As alleged in Plaintiff’s complaint, Spark is located in Texas—not

Illinois. Ex. B, Harty Compl. ¶ 5. Similarly, the location of documents is a neutral factor, since

most relevant documents are likely not located in either Illinois or New Jersey. Certainly, the

location of documents is no reason to think that Illinois is more convenient than New Jersey.

                                                  8
    Case: 1:19-cv-02151 Document #: 13 Filed: 06/03/19 Page 9 of 11 PageID #:55



          With regard to convenience of the parties and witnesses, these factors both weigh in favor

of transfer. Transfer to New Jersey will be more convenient for Spark because it is already

litigating an almost identical case there.      And, while transfer to New Jersey may be less

convenient for Plaintiff, Plaintiff and his purported class members are individuals who will likely

produce few, if any, witnesses. Spark, on the other hand, is a large corporation who would need

to bring various corporate and employee witnesses to trial in New Jersey if this case were to

survive and proceed to that phase. See Preston, 2017 WL 5001447, at *4. Because these

witnesses would need to testify at trial, if the case survives, it will be more convenient and less

costly for them if this case is litigated in the District of New Jersey.

          Because the very same issues raised before this Court are already before the New Jersey

court, the interests of efficiency and justice would be served by transfer of this case to New

Jersey.

          B.     The Court Should Stay All Deadlines Until After It Resolves This Motion

          Spark also respectfully requests that the Court defer any upcoming deadlines in this case

until after the Court resolves this Motion to Transfer, including any discovery deadlines and

deferring Spark’s response to the Complaint until thirty (30) days after this Motion is resolved.

Spark expressly reserves all of its defenses in this matter including the right to file a motion to

dismiss the Complaint under Rule 12(b). However, given the possibility that this case will be

transferred, it is prudent to defer all response dates until the proper forum has been determined in

order to avoid duplication of judicial and party resources. See, e.g., Abbott v. Lockheed Martin

Corp., No. 3:06-CV-701-MJR, 2006 WL 6914829, at *1 (S.D. Ill. Nov. 8, 2006) (granting

motion to defer deadlines pending decision on motion to transfer). In the absence of a deferral,

the parties may be required to brief the same arguments twice and the same motion may need to

be presented twice to two separate courts.

                                                   9
      Case: 1:19-cv-02151 Document #: 13 Filed: 06/03/19 Page 10 of 11 PageID #:56



IV.     CONCLUSION

        For the foregoing reasons, the Court should transfer this case to the District of New

Jersey pursuant to 28 U.S.C. § 1404(a). Additionally, the Court should grant Spark’s request to

defer case deadlines, including deferring Spark’s response to the Complaint until 30 days after

this Motion is resolved.




                                              10
    Case: 1:19-cv-02151 Document #: 13 Filed: 06/03/19 Page 11 of 11 PageID #:57




Dated: June 3, 2019                            Respectfully Submitted,

                                               /s/ Tinos Diamantatos
                                               Tinos Diamantatos
                                               tinos.diamantatos@morganlewis.com
                                               77 West Wacker, Suite 500
                                               Chicago, IL 60601
                                               (312) 324-1000 (Telephone)
                                               (312) 324-1001 (Facsimile)

                                               Ezra D. Church
                                               ezra.church@morganlewis.com
                                               Pro Hac Vice Pending
                                               Morgan, Lewis & Bockius LLP
                                               1701 Market Street
                                               Philadelphia, PA 19103
                                               (215) 963-5000

                                               Michelle D. Pector
                                               michelle.pector@morganlewis.com
                                               Pro Hac Vice Pending
                                               Veronica Lew
                                               veronica.lew@morganlewis.com
                                               Pro Hac Vice Pending
                                               Morgan, Lewis & Bockius LLP
                                               1000 Louisiana, Suite 4000
                                               Houston, TX 77002
                                               (713) 890-5455

                                               Attorneys for Defendant Spark Energy, LLC

                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of June 2019, a true and correct copy of the foregoing

Motion to Transfer the Action to the United States District Court for the District of New Jersey

and to Defer Case Deadlines and all accompanying exhibits was filed through the CM/ECF

system, which will send a notice of electronic filing to all counsel of record.


                                                              /s/ Tinos Diamantatos
                                                              Tinos Diamantatos


                                                 11
